Citation Nr: 0427085	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lumbar strain with disc bulge at L4-5, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a lumbar disorder but denied the claim on the 
merits.  In a subsequent RO decision in March 2003, the RO 
confirmed and continued the previous denial.  

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in the current appeal has reviewed 
the claim on a de novo basis, the issue is as stated on the 
title page.


FINDINGS OF FACT

1.  The Board denied a claim for service connection for a 
lumbar spine disability in August 2000.  

2.  Evidence submitted since the August 2000 decision bears 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's back condition is not related to his 
military service.  




CONCLUSIONS OF LAW

1.  The Board decision August 2000 denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2003).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for chronic lumbar strain 
with disc bulge at L4-5, postoperative, has been received.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2003).  

3.  Chronic lumbar strain with disc bulge at L4-5, 
postoperative, was not incurred as a result of the veteran's 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The discussions in the rating decision, statement of the case 
(SOC) , and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that an initial VCAA letter was sent to the 
veteran in March 2001, before the rating decision in June 
2002.  Moreover, another VCAA letter was sent to him in 
September 2001, and in the September 2002 SOC, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records (SMRs), VA and private medical records, a VA 
examination report dated in February 2003, and statements as 
provided by the veteran.  VA made all reasonable efforts to 
assist him in the development of the claim and notified him 
of the information and evidence necessary to substantiate the 
claim.  Consequently, where there has been substantial 
compliance with the new legislation and the new implementing 
regulation, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to veteran in developing the 
facts pertinent to his claims is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

New and Material 

The RO initially denied service connection for a low back 
disorder in September 1991.  The Board confirmed the denial 
in an August 2000 determination.  The claim was denied on the 
basis that although a current chronic low back disorder was 
shown, it was not demonstrated in service or until many years 
thereafter, and had not been related to his service.  The 
decision is final.  38 C.F.R. § 20.1100 (2003).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Here, the RO, in the September 2002 SOC, reopened the 
veteran's claim for service connection for a low back 
disorder, but denied the claim on the merits.  The Board 
agrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the August 2000 Board denial 
includes a private physician's (L.D., M.D.) July 2002 
statement in which it was noted that the veteran had 
undergone a lumbar laminectomy.  The physician reported that 
the laminectomy was the result of lumbar injury with 
degenerative disease at the lumbar spine at the L4-5 level.  
He noted that the veteran had several injuries while in 
service and that this was a contributing factor to his 
particular problem.  

Also added was a Department of Labor (DOL) report dated in 
March 2002.  The report describes 3 separate low back 
injuries which occurred in 1995, 1997, and 1999.  The DOL 
report noted that a claim had been accepted for the 
occupational disease of preexisting lumbar strain, but did 
not indicate with a medical opinion or any other medical 
evidence when this condition was incurred.  

It is the Board's conclusion that the newly submitted records 
as described above bear directly and substantially upon the 
specific matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is reopened.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran contends that he has low back disability that is 
related to service.  A review of the service medical records 
reflects that a 1973 medical examination was negative for 
report of back problems.  In August 1976, he was seen 
complaining of a back problem of several days with 
paravertebral tenderness but no history of trauma, anesthesia 
or weakness.  The examiner's impression was low back pain.  
The veteran was hospitalized for paravertebral muscle spasm.  
X-ray of the lumbar spine was read as showing no significant 
abnormality.  The diagnosis was paravertebral muscle strain.  
He received a two-week profile for lumbar strain.  

In 1986, the veteran was assessed for his neck and right 
shoulder complaints.  Paraspinal tenderness was noted but the 
spine was described as normal.  It was reported that the 
earlier muscle spasm of the right shoulder, back, and chest 
had resolved.  He was seen in 1990 for neck and upper back 
pain and found to have a decreased range of motion.  The 
assessment was torticollis.  The October 1900 separation 
medical examination was negative for a low back condition.  
The veteran gave a history of recurrent mid and upper back 
pain.  (Note:  Service connection is in effect for arthritis 
of the cervical spine.)  

On VA examination in April 1991, the veteran said that he was 
bothered by intermittent back pain since a lifting injury in 
1977.  The lumbar spine showed no pain to percussion, normal 
curvature, and negative Lasegue's sign, normal reflexes, and 
no atrophy.  There was normal range of motion with pain high 
in the midline.  X-ray showed no degenerative changes.  The 
diagnosis was status post low back sprain with minimal to 
moderate intermittent disability.  

Additional postservice treatment records show that the 
veteran was treated in early 1995 for complaints of back pain 
after a lifting injury.  X-ray was negative.  The assessment 
was muscle spasm.  In early 1997, the veteran complained of 
low back pain after carrying a heavy bucket.  The impression 
was musculoskeletal low back pain.  In early 1999, the 
veteran was seen for back pain after injuring his back as he 
lifted a desk out of the back and after picking up a 
jackhammer.  X-ray was normal.  The impression was back 
muscle strain, sciatica.  Follow-up included physical therapy 
after recent injury and noted occasional low back pain with 
rough riding vehicles and history of low back pain.  The 
impression was residual low back pain.  

Subsequently dated treatment records through 2003 reflect 
that the veteran continues to have lumbar spine disease.  He 
underwent surgical repair and laminectomy in 2002.  
Additional pertinent records include a private physician's 
(C.W.V., D.O.), report dated in a March 2001.  The doctor 
said that he had treated the veteran for headaches and low 
back pain.  He had last seen him in February 2001 at which 
time his condition was improving.  His low back pain was much 
diminished with exercise and two lumbar steroid injections.  
The physician noted that the veteran had mechanical low back 
pain as a result of a chronic lumbar strain injury with 
resulting disc bulge.  

A March 2002 DOL report describes 3 separate injuries 
suffered by the veteran in 1995, 1997, and 1999.  The report 
lists the veteran's reports of medical treatment for the low 
back.  No treatment was shown from his last complaint in 
service in 1977 until his first civilian injury in 1995.  

A July 2002 medical report by L.D., M.D., included a history 
of lumbar laminectomy as the result of lumbar injury with 
degenerative disease at the L4-5 level.  A history is 
indicated of several inservice injuries as a contributing 
factor to the lumbar spine problem.  

When examined by VA in February 2003, the examiner noted that 
a review of the claims file had been accomplished.  Reference 
was made to the veteran's inservice back complaints, the 3 
post service injuries to the back, and as to the recent 
laminectomy.  It was opined that the inservice treatment for 
back complaints in 1976 and 1977 were more than likely not 
related to development of lumbar disc disease at a later date 
as he had 3 post service back injuries and had been 
essentially symptom free since 1977 until 1995.  

Upon review of the evidence, it is clear that the veteran was 
treated in the mid 1970s for complaints associated with low 
back pain.  No chronic low back disorder, however, was 
diagnosed during service or until many years later.  It is 
noted that additional low back complaints were not reported 
until the initial post service back injury in 1995.  It 
appears that the private physician's statement from July 2002 
linking the veteran's lumbar disc disease with inservice 
injuries was based on a history as reported by the veteran 
not by actual review of the medical records.  The VA 
examiner's opinion that does not link the inservice back 
complaints to the post service back disease was based on 
review of the claims file.  It is the Board's conclusion that 
this is the most probative evidence of record for that reason 
and because it appears that the examiner's opinion is 
supported by sound medical judgment.  

There simply is no convincing evidence of record, to include 
the DOL report that links the veteran's current lumbar disc 
disease to service.  While the DOL report reflects that the 
veteran was treated during service for back complaints, it 
also reflects that he did not receive additional low back 
treatment until the mid 1990s.  

Given the foregoing, the Board finds that service connection 
is not warranted for chronic lumbar strain with disc bulge at 
L4-5, postoperative.  

Additionally, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for a low back disorder, and the claim 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

New and material having been submitted, the claim of 
entitlement to service connection for chronic lumbar strain 
with disc bulge at L-5, postoperative, is reopened; to this 
extent only, the appeal is granted.  

Service connection for chronic lumbar strain with disc bulge 
at L-5, postoperative, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



